ON Application for Rehearing.
It is urged that there is no mortgage of the minor to secure his funds received by his father during the marriage. This argument supposes that the minor’s mortgage is incident to the tutorship which arises only when the marriage is dissolved. Civil Code, Art. 3317. But the mortgage against the property of the father for the money of his minor child is given by statute. R. S. S. 2392, 2367, 3097. It is the father’s duty to record the mortgage. But neither he nor bis wife, in seeking the division of the community property, can plead non-registry of the mortgage. As to them the mortgage .dates from the receipt by the father of the minor’s money.
On the issue of fact of the indebtedness of the father to the minor, we think the inventory recorded by him corrected by the statement ■of Mr. Perry shows the indebtedness and its origin prior to the dissolution of the community.